Citation Nr: 9906845	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  97-34 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for schizophrenia.  

2. Entitlement to service connection for residuals of a head 
injury.  

3. Entitlement to service connection for residuals of a low 
back injury.  

4. Entitlement to service connection for residuals of a hip 
injury, to include right hip and right leg pain.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
February 1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  

The issues of entitlement to service connection for hip 
injuries and right leg and hip pain have been combined as on 
the title page of this decision for clarity.  

The issue of entitlement to service connection for 
schizophrenia will be addressed at the end of this decision 
under the heading, "REMAND."  

In a March 1994 rating action, the RO denied service 
connection for various disorders, to include residuals of 
injury to the head, hip, tail bone, and back.  The veteran 
was notified of this decision and submitted lay statements in 
support of his claims for a psychiatric disorder and a back 
injury.  The RO again denied those claims upon rating 
decision in November 1994 and the veteran was informed of the 
denial that same month.  Additional private records showing 
treatment for the psychiatric disorder were submitted into 
the record over one year later in December 1995.  The RO, in 
an April 1996 decision, refused to reopen the claim for 
service connection for schizophrenia.  Reference to the 
claims of service connection for a head injury, a low back 
injury, or hip injury, to include right leg and hip pain was 
not made.  Subsequently dated statements, however, by the 
veteran reflect that he wished to reopen his claims for 
service connection for these claims.  Additional records and 
a lay statement were added to the record in October and 
November 1996.  In April 1997, the RO determined that new and 
material evidence had not been received as to these claims 
and they were not reopened.  The veteran was provided with 
the laws and regulations regarding the finality of claims by 
the July 1997 Statement of the Case (SOC).  The RO noted that 
the evidence added to the record was essentially duplicative 
and merely cumulative.  

The Board notes that more recently in October 1997 and again 
in July 1998, the RO denied the claims for residuals of head, 
low back and hip injuries and right leg hip pain without 
regard to finality of the previous determinations.  The RO 
noted that the claims were previously denied in that no 
service medical records were available.  It was noted that 
these denials were based on a different premise in that the 
veteran's service medical records had now been found.  A de 
novo review of each of the claims was made.  38 C.F.R. 
§ 3.156(c) (1998).  The RO noted in October 1997 and again in 
July 1998 that a well grounded claim required both the 
existence of a current disability and a nexus between that 
disability and service.  The RO discussed all the evidence of 
record and found that there was no current medical evidence 
supporting a conclusion that each of the disabilities at 
issue was incurred or aggravated in service.  

Since the RO adjudicated the claim, there have been a series 
of significant cases with respect to applications to reopen a 
previously and finally denied claim, starting with Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).   The applicablity of 
this evolving case law is presumably moot in the specific 
circumstances of this case, however, because the controlling 
regulation provides that where the new and material evidence 
comprises service department records, "reconsideration," or 
what appears to be de novo review, will be accorded to the 
claims regardless of any prior determination.  In any event, 
since the ultimate determination by the Board is that the 
claims for service connection for these disorders are not 
well grounded, the claimant as a matter of law could not 
prevail whether the claims were reviewed de novo or on the 
basis of an application to reopen.  Thus, the Board's reviews 
of these issues on the merits are not prejudicial.  Elkins v. 
West, No. 97-1534 (U.S. Vet. App. February 17, 1999); Winters 
v. West, No. 97-2180 (U.S. Vet. App. February 17, 1999). 


FINDING OF FACT

The appellant has not submitted any objective evidence, nor 
is there any such evidence of record, that supports his 
allegation that he has residuals of a head injury, residuals 
of a low back injury, or residuals of a hip injury, to 
include right hip and right leg pain, of service origin.  


CONCLUSION OF LAW

The appellant's claims for entitlement to service connection 
for residuals of a head injury, residuals of a low back 
injury, or residuals of a hip injury, to include right hip 
and right leg pain, are not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Laws and Regulations

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, in general, a claim for service connection is well 
grounded when three elements are satisfied with competent 
evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).   First, 
there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992)  Second, there must be evidence of an 
occurrence or aggravation of a disease or injury incurred in 
service (lay or medical evidence). Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 
(1994).  Third, there must be a nexus between the in-service 
injury or disease and the current disability (medical 
evidence or the legal presumption that certain disabilities 
manifest within certain periods are related to service).  
Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. Brown, 7 
Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.

Also controlling in this case are decisions of the Court 
concerning the types of evidence required to establish 
important facts.  The Court has held that a lay person can 
provide probative eye-witness evidence of visible symptoms, 
however, a lay person can not provide probative evidence as 
to matters which require specialized medical knowledge 
acquired through experience, training or education.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Court has 
further held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is 'plausible' or 
'possible' is required."  Grottveit, 5 Vet. App. at 93.  

The basic framework of the law and regulations provides that 
service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).  

Factual Background

A review of the service medical records reveals that the 
veteran was seen in June 1971 for right hip and leg pain that 
had been present for two weeks.  He was seen again in 
February 1972 for right thigh and hip pain.  X-ray was 
interpreted as normal, and examination was normal.  The 
etiology was noted to be unknown.  He was seen again in 
November 1972 for persistent hip pain.  He was given a heat 
pad.  There was no diagnosis.  When seen in February 1973 for 
right leg and hip pain, examination and X-rays were again 
noted to be normal.  There was no diagnosis and etiology was 
unknown.  (In this regard, the November 1972 and February 
1973 records as summarized above are no longer included in 
the claims file.  The Board's current report as to what these 
documents related is drawn from the RO's October 1997 rating 
decision, which the Board finds no basis to dispute.  An 
attempt to associate these records again with the file is 
deemed unnecessary as ultimately there is no evidence of 
chronic disability in service or of a chronic disability 
related to these complaints post service.)  A February 1973 
discharge examination report is negative for a right lower 
extremity disorder.  The service medical records are negative 
for complaints of, or treatment for residuals of injury to 
the head or low back.  

Post service records include private medical records which 
reflect treatment for a psychiatric disorder from 1992 
through 1996.  A July 1998 VA audiometric test is also of 
record.  Treatment for a head injury, a low back injury, or a 
hip injury, to include right leg and right hip pain is not 
demonstrated upon any of the post service medical records.  

Added to the record in August 1994 were statements made that 
month by two fellow servicemen of the veteran who recalled 
that the veteran complained of pain and discomfort in the 
back and hip during service.  

In a statement by the veteran's sister, dated and received in 
November 1996, she said that the veteran had not been well 
since discharge form service.  

At a personal hearing in June 1998, the veteran testified 
that he fell during service while mopping the floor during 
boot camp.  He hit the back of his head, his hip, and his 
back, and he was bothered by associated symptoms throughout 
his military service.  Hearing (Hrg.) Transcript (Tr.) at 2.  
He recalled that various X-rays were taken.  He experienced 
much pain in this right hip and down his leg.  Hrg. tr. at 3.  
Now, he reported occasional hip and back problems.  He could 
not lift anything heavy and could barely make it up and down 
the stairs on occasion.  Hrg. at 5.  He also said that he was 
seen at the Houston, Texas, VA Medical Center within one 
month after service for back complaints.  His sister recalled 
that she took him there.  She said that he was "bent over" 
for about a week at the time.  Hrg. At 6.  (The claims file 
reflects that this facility has no record of this visit.)  

Analysis

Residuals of a Head Injury; Residuals of a Low Back Injury

With respect to the claims of service connection for 
residuals of a head injury and/or residuals of a low back 
injury, the Board observes that the service medical records 
are silent for complaints of findings relative to either 
alleged injury, and that the post service medical evidence of 
record does not reflect treatment for any such residuals.  
The lay statements reporting inservice back pain have been 
noted, but they do not overcome the fact that no chronic 
disorder of the back has ever been reported, inservice or 
postservice.  Without evidence showing that these 
disabilities are present, no plausible claim for service 
connection can be presented.  These claims are not well 
grounded.  See Brammer, supra; Rabideau, supra.  

Residuals of a Hip Injury, to Include Right Leg and Right Hip 
Pain

Unlike the veteran's claims for residuals of a head injury 
and low back injury, a review of the service medical records 
does reflect treatment for pain in the right hip, thigh, and 
right lower extremity on more than one occasion.  Post 
service lay statements also recall that the appellant 
experienced pain and discomfort in the right hip.  The Board 
notes, however, that no chronic disorder was ever diagnosed 
during service even though X-rays were accomplished on more 
than one occasion.  Postservice medical records are also 
negative for complaints of or treatment for chronic hip or 
right lower extremity problems.  Although the veteran has 
provided statements and testimony attesting to right thigh 
and right leg pain, the Board notes that "pain" is a 
symptom not a diagnosis, and the controlling case law 
mandates that the presence of a disability, the first element 
of a well grounded claim, requires a medical diagnosis.  

Factor as to All Issues

The Board does not doubt the veteran's or his sister's belief 
that he has disorders of service origin.  As lay persons, 
however, they are not competent to provide medical diagnoses 
or to provide a medical opinion linking any current 
complaints or disability with a disease or injury of service 
origin.  Moreover, while the veteran or his sister are 
competent to describe certain manifestations perceptible to a 
lay party, such as pain and stiffness, they cannot link such 
symptoms to any undiagnosed disorder.  Espiritu, supra.  
Thus, he cannot establish well grounded claims on the facts 
of the cases as related above under the provisions of 
38 C.F.R. § 3.303(b) (1998).  Savage, supra.  


ORDER

The appellant's claims for entitlement to service connection 
for residuals of a head injury, residuals of a low back 
injury, and residuals of a hip injury, to include right hip 
and right leg pain, are denied.  


REMAND

Schizophrenia

Post service private medical records from October 1992 show 
that he was hospitalized for psychiatric symptoms.  
Undifferentiated, chronic schizophrenia was noted.  He gave a 
history of being treated at two other facilities for his 
psychiatric disability - Terrell State Hospital and Parkland 
Hospital in Dallas, Texas.  In November 1992, when seen again 
for psychiatric symptoms, in addition to these two 
facilities, the veteran also reported treatment at a facility 
in North Carolina.  In a 1996 report, a private physician 
noted that the veteran was initially hospitalized in 1973 at 
"Baylor Hospital."  At a recent personal hearing, the 
veteran's sister recalled that the veteran was first seen for 
psychiatric symptoms within the first two or three years 
after service.  Hrg. Tr. at 5.  

Upon initial review, the Board is unable to find where the RO 
attempted to obtain the records from the private facilities 
listed above.  The VA has a duty to assist the veteran in the 
development of facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1998).  In view 
of the foregoing, the Board is of the opinion that additional 
development of this claim is necessary, and it is therefore 
REMANDED for the following:  

The RO should take appropriate steps to 
obtain and associate with the claims 
folder the post service clinical records 
from Terrell State Hospital; Parkland 
Hospital in Dallas, Texas; a facility in 
North Carolina; and Baylor Hospital.  The 
veteran and/or his sister may be 
requested to provide the full names and 
addresses and approximate dates of 
treatment for these medical care 
providers.  

After the development requested above has been completed, to 
the extent possible, the RO should again review the record.  
If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement o the case and given the opportunity to respond.  
Thereafter, the case should be returned to the Board.  

No opinion is intimated as to the determination warranted on 
the merits herein pending completion of the requested 
development.  



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

 
- 10 -


- 1 -


